Exhibit 10.23

RELEASE AND LICENSE AGREEMENT

This Release and License Agreement (this "Agreement") dated as of November 28,
2001 (the "Effective Date") is entered into by and among NaPro BioTherapeutics,
Inc. ("NaPro"), a Delaware corporation with a principal office at 6304 Spine
Road, Unit A, Boulder, Colorado, Abbott Laboratories ("Abbott"), an Illinois
corporation with a principal office of 100 Abbott Park Road, Abbott Park,
Illinois and Bristol-Myers Squibb Co. ("BMS"), a Delaware Corporation with a
principal office at 345 Park Avenue, New York, New York. NaPro, Abbott and BMS
are referred to herein collectively as the "Parties" and individually as a
"Party".

 

WHEREAS, BMS and NaPro hold patents relating to the manufacture, formulation and
administration of paclitaxel;

 

WHEREAS, the Parties are parties to Civil Action No. 00-B-1818 in the United
States District Court for the District of Colorado and/or Civil Action No.
01-2991 the United States District Court for the District of New Jersey (the
"Lawsuits") alleging patent infringement relating to the manufacture,
formulation and/or administration of paclitaxel;

 

WHEREAS, the Parties wish to settle the Lawsuits and release claims relating to
such Lawsuits;

 

WHEREAS, the Parties wish to grant each other licenses to certain patents.

 

NOW, THEREFORE, the Parties agree as follows:

 

Definitions

 

"Affiliate"
shall mean, with respect to any entity, any other entity Controlling, Controlled
by or under common Control with the first entity. For the purposes of this
Section 1.1, Control shall mean the ownership of 50% or more of any class of
capital stock of any entity, an interest in 50% or more of the profits of any
entity or the possession of the power to direct the activities of an entity,
whether by contract or otherwise.

 

"BMS Patents"
shall mean any United States letters patent claiming priority from any of
application serial nos. 08/715,914, 08/544,594, 08/109,331, 07/923,628,
08/559,890, 08/232,404, and 09/499,373, and [THIS PORTION HAS BEEN REDACTED] any
Canadian counterparts of such patents.

 

"Customer"
shall mean any person or entity purchasing or using paclitaxel or formulated
paclitaxel from BMS, NaPro or Abbott or from any Customer of BMS, NaPro or
Abbott.

 

"NaPro Patents"
shall mean any United States letters patent claiming priority from any of
application serial nos. 07/995,501, 08/594,478, 08/979,836, 09/028,906,
09/356,158, and 09/563,969 and any Canadian counterparts of such patents.

 

 

"Third Party"
shall mean a person or entity other than NaPro, Abbott, BMS or an Affiliate of
any of them.

 

"Paclitaxel ANDA"
shall mean any abbreviated new drug application for paclitaxel controlled by
NaPro, Abbott or NaPro and Abbott for the treatment of second line ovarian
cancer or metastatic breast cancer,
i.e.
, the indications for which BMS's Hatch-Waxman Title I exclusivity expired in
June 2000.

 

RELEASE

 

 1. NaPro and Abbott Release of BMS.

In consideration of mutual releases, licenses, covenants, agreements and/or
other good and valuable consideration, the receipt of which is hereby
acknowledged, each of NaPro and Abbott, for itself and for its Affiliates and
for its and their respective administrators, successors, assigns, officers,
directors, employees, and trustees (all of the foregoing being referred to in
this paragraph as "Releasors") release, acquit and forever discharge BMS, its
Affiliates and its and their Customers, administrators, successors, assigns,
officers, directors, employees, attorneys, and trustees (all of the foregoing
being referred to in this paragraph as "Releasees") from all debts, demands,
actions, causes of action, suits, accounts, covenants, contracts, agreements,
torts, damages, and any and all claims, defenses, offsets, judgments, demands
and liabilities whatsoever, of every name and nature, both at law and in equity,
known or unknown, suspected or unsuspected, accrued or unaccrued, which have
been asserted in the Lawsuits, and/or which arise out of the prosecution or
defense of those actions, and/or which are based on any infringement or alleged
infringement of the NaPro Patents prior to the Effective Date, provided,
however, that nothing contained herein is intended to or shall release the
Releasees from any and all obligations set forth in this Release and License
Agreement, and provided further that Customers are released only to the extent
of their purchases from BMS and its Affiliates.

 

BMS Release of NaPro and Abbott. In consideration of mutual releases, licenses,
covenants, agreements and/or other good and valuable consideration, the receipt
of which is hereby acknowledged, BMS, for itself and for its Affiliates and for
its and their respective administrators, successors, assigns, officers,
directors, employees, and trustees (all of the foregoing being referred to in
this paragraph as "Releasors") release, acquit and forever discharge NaPro,
Abbott, their respective Affiliates and their respective Customers,
administrators, successors, assigns, officers, directors, employees, attorneys,
and trustees (all of the foregoing being referred to in this paragraph as
"Releasees") from all debts, demands, actions, causes of action, suits,
accounts, covenants, contracts, agreements, torts, damages, and any and all
claims, defenses, offsets, judgments, demands and liabilities whatsoever, of
every name and nature, both at law and in equity, known or unknown, suspected or
unsuspected, accrued or unaccrued, which have been asserted in the Lawsuits,
and/or which arise out of the prosecution or defense of those actions, and/or
which are based on any infringement or alleged infringement of the BMS Patents
prior to the Effective Date, provided, however, that nothing contained herein is
intended to or shall release the Releasees from any and all obligations set
forth in this Release and License Agreement, and provided further that Customers
are released only to the extent of their purchases from NaPro and Abbott and
their Affiliates. Order of Dismissal. BMS, NaPro and Abbott shall execute and
file with the United States District Court for the District of Colorado the
Stipulation of Dismissal attached hereto as Exhibit A. BMS and Abbott shall
execute and file with the United States District Court for the District of New
Jersey the Stipulation of Dismissal attached hereto as Exhibit B. In the event
additional documents are necessary to effect the entry of the foregoing
Stipulations of Dismissal, the Parties hereby agree to execute and submit such
additional documents without further consideration.

 

Fees and Expenses. The Parties shall each bear the fees and expenses of its
counsel and their own out-of-pocket costs in connection with the Lawsuits and
this Agreement.

 

 

LICENSE

 

 1. NaPro License to BMS.

NaPro hereby grants BMS under the NaPro Patents a non-exclusive, royalty-free,
perpetual and irrevocable right and license, without the right to sublicense
except to Affiliates (which sublicense shall be effective only so long as such
Affiliates remain Affiliates of BMS), to make, have made, use, sell, offer for
sale and import paclitaxel-containing products for injection formulated in
polyethoxylated castor oil and ethanol.

 

BMS License to NaPro. BMS hereby grants NaPro under the BMS Patents a
non-exclusive, royalty-free, perpetual and irrevocable right and license to use,
offer to sell and sell paclitaxel-containing products for injection formulated
in polyethoxylated castor oil and ethanol pursuant to a Paclitaxel ANDA. NaPro
shall have the right to grant a sublicense of the rights granted in 3.2 and 3.3
to an Affiliate and, at any given time, to one United States distributor and
such distributor's Affiliates. Only one party (either NaPro or NaPro's
distributor, but not both) shall be licensed to offer to sell and sell such
paclitaxel-containing products to Third Party Customers in the United States
pursuant to this license and the covenant in 3.3 below. Effective [THIS PORTION
HAS BEEN REDACTED] NaPro shall have the right to grant a sublicense of the
rights granted in 3.2 and 3.3 to one Canadian distributor and such distributor's
Affiliates. Only one party (either NaPro or NaPro's distributor, but not both)
shall be licensed to offer to sell and sell such paclitaxel-containing products
to Third Party Customers in Canada pursuant to this license and the covenant in
3.3 below.

 

BMS Covenants.

 

 1. BMS hereby covenants that it will not take any action that seeks to block or
    delay (or has the effect of blocking or delaying) approval by the United
    States Food and Drug Administration of a Paclitaxel ANDA or marketing of
    paclitaxel in the United States pursuant to a Paclitaxel ANDA solely for the
    treatment of second line ovarian cancer or metastatic breast cancer, i.e.,
    the indications for which BMS's Hatch-Waxman Title I exclusivity expired in
    June 2000; provided however that this covenant shall not apply to any
    actions BMS might take or refrain from taking with respect to United States
    patent 6,096,331. BMS further covenants that it will not provoke any
    interference action in the United States Patent Office involving any of the
    NaPro Patents.

     
    
     

 2. BMS hereby covenants that [THIS PORTION HAS BEEN REDACTED] it will not take
    any action that seeks to block or delay (or has the effect of blocking or
    delaying) approval by the Canadian Health Regulatory Authority of a Canadian
    equivalent of a Paclitaxel ANDA or marketing of paclitaxel in Canada
    pursuant to a Canadian equivalent of a Paclitaxel ANDA solely for the
    treatment of second line ovarian cancer or metastatic breast cancer.

 

No Other License. Other than the rights granted in Sections 3.1, 3.2, and 3.3,
no Party grants any other right or license pursuant to this Agreement, including
any trademark license.

 

Patent Marking. Each of the Parties, and their permitted sublicensees, shall
have the right (but not the obligation) to mark products and services licensed
hereunder with any one or more of the patents licensed hereunder and shall have
the right (but not the obligation) to include a phrase such as "Purchase of this
product carries with it a right to practice under Patent No. ________."

 

Further Assurances. Each of the Parties shall, following the Effective Date, at
the request of the other, and without further consideration, take all such
actions, provide such assistance, execute and deliver (or cause to be executed
and delivered) to the other Parties or their designee, such instruments and
documents in addition to those required by this Agreement as such other Party
may reasonably deem necessary or desirable to implement any provision of this
Agreement.

 

 

WARRANTIES AND LIMITATION OF LIABILITY

 

 1. Limited Warranties.

Each Party hereby warrants that it has the right and authority to enter into and
carry out its obligations under this Agreement and to grant the licenses granted
herein and that this Agreement has been authorized by all requisite corporate
action. Each Party hereby warrants that it shall not enter into any Agreement in
conflict with this Agreement. Each Party hereby warrants that it has not
transferred any right to damages or other relief with respect to the Lawsuits,
the NaPro Patents or the BMS Patents. OTHER THAN THE FOREGOING EXPRESS
WARRANTIES AND THE WARRANTY CONTAINED IN SECTION 5.2, NONE OF THE PARTIES MAKES
AND EACH OF THE PARTIES HEREBY DISCLAIMS ANY OTHER WARRANTY, EXPRESS OR IMPLIED,
INCLUDING WARRANTIES OF NONINFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

Limitation of Liability. EXCEPT FOR DAMAGES ARISING OUT OF A BREACH OF SECTION
4.1, EACH PARTY AGREES THAT THE OTHERS SHALL NOT BE LIABLE PURSUANT TO THIS
AGREEMENT FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF
PROFITS), EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING
THE FOREGOING, AMOUNTS PAYABLE TO THIRD PARTIES PURSUANT TO A WRITTEN SETTLEMENT
AGREEMENT OR COURT ORDER SHALL BE CONSIDERED DIRECT DAMAGES.

 

MISCELLANEOUS

 

 1. Relationship of the Parties.

Nothing herein shall create any association, partnership, joint venture or the
relation of principal and agent between the Parties. Each Party is acting as an
independent contractor, and no Party shall have the authority to bind any other
Party or its representatives in any way.

 

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof, and cancels and supercedes
all prior negotiations, understandings and agreements relating to the subject
matter hereof. The Parties represent and warrant that there is no other
agreement or contract relating to the settlement of the Lawsuits or any
consideration transferred or to be transferred between the Parties other than as
set forth in this Agreement.

 

Waiver and Amendment. This Agreement may not be amended except pursuant to a
written instrument signed by each of the Parties. No right of a Party, and no
breach of any terms of this Agreement, can be waived and no election under this
Agreement can be made unless such waiver or election is in writing and signed by
the Party waiving such right or making such election.

 

Governing Law. This Agreement shall be governed by the laws of the New York,
without regard to the choice of law principles thereof.

 

Construction and Interpretation. This Agreement shall be deemed to have been
jointly drafted by the Parties, no rules of strict construction against either
Party shall be applied. In this Agreement, the word "including" shall be deemed
to be followed by "without limitation".

 

Severability. The provisions of this Agreement are severable. If any such
provision shall be held invalid or unenforceable for any reason, such provision
shall be replaced with a provision which accomplishes, to the extent possible,
the original business purpose of such provision in a valid and enforceable
manner. The invalidity or unenforceability of any provision of this Agreement
shall not affect any other provision of this Agreement.

 

Assignment. Each of the Parties shall have the right to assign its rights
hereunder only to a purchaser of all such Party's assets relating to paclitaxel
or to a surviving entity of a merger with such Party, by operation of law. This
Agreement shall be binding on and inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

Notices. Any notice given under this Agreement shall be made in writing by
registered mail, return receipt requested, or by overnight courier, and shall be
deemed given on the date received.

 

If to NaPro: Attention General Counsel

6304 Spine Road, Unit A

Boulder, CO 80301, USA

 

 

If to Abbott: Abbott Laboratories

200 Abbott Park Road

Abbott Park, Illinois 60064, USA

Attention of: President, Hospital Products Division

 

with a copy to: Abbott Laboratories

Domestic Legal Operations, Dept. 322, Bldg. AP-6

100 Abbott Park Road

Abbott Park, Illinois 60064, USA

 

If to BMS: General Counsel

Bristol-Myers Squibb Company

345 Park Avenue

New York, New York 10154

Facsimile: (212) 546-9562

 

with a copy to: Patent Counsel

Bristol-Myers Squibb Company

Route 206 & Province Line Road

Princeton, New Jersey 08543

Facsimile: (609) 252-3265

 

Counterparts. This Agreement may be executed by facsimile and in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute the same agreement.

 

Publicity. Upon execution of this Release and License Agreement by all parties,
the parties will issue the joint press release attached hereto as Exhibit C.

 

******************

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

Abbott Laboratories NaPro BioTherapeutics, Inc.     By:  /s/  By:  /s/    Name: 
Christopher Begley  Name:  Gordon Link   Title:  President HPD   Title:  Vice
President, CFO

 

Bristol-Myers Squibb Co.

By:  /s/  

Name:  Brian Markison

Title:  President BMSOI 

 

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO



 

NAPRO BIOTHERAPEUTICS, INC.

and ABBOTT LABORATORIES,

Plaintiffs,

-against-

BRISTOL-MYERS SQUIBB COMPANY,

Defendant.

 

 

Civil Action No.

00 B 1818

 

 

STIPULATION OF

DISMISSAL OF ACTION WITH PREJUDICE

 

It is hereby stipulated and agreed that, pursuant to Rule 41(a)(1)(ii) of the
Federal Rules of Civil Procedure, the above captioned action is hereby dismissed
with

prejudice by stipulation of the parties. Each of the parties is to bear its own
costs and attorneys= fees.



DATED: November  , 2001

 

CONSENTED TO:

TIMOTHY J. MARTIN, P.C.

WELLS, ANDERSON AND RACE, LLC

__________________________

__________________________

Timothy J. Martin

Mary A. Wells

Mark H. Weygandt

Suanne M. Dell

9250 W. 5th Avenue, Suite 200

1700 Broadway, Suite 1020

Lakewood, CO 80226

Denver, CO 80290

(303) 232-3388

(303) 830-1212

WINSTON & STRAWN

CRAVATH, SWAINE & MOORE

James F. Hurst

Evan R. Chesler

George Lombardi

Richard J. Stark

35 W. Wacker Drive

Worldwide Plaza

Chicago, IL 60601

825 Eighth Avenue

(312) 558-5600

New York, NY 10019

(212) 474-1000

 

Attorneys for Plaintiffs

Attorneys for Defendant

Napro Biotherapeutics, Inc.

Bristol-Myers Squibb Company

and Abbott Laboratories

EXHIBIT B

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY



 

BRISTOL-MYERS SQUIBB COMPANY,

Plaintiff,

-against-

ABBOTT LABORATORIES,

Defendant.

 

 

Civil Action No.

01-2991 (WHW)

 

 

STIPULATION OF

DISMISSAL OF ACTION WITH PREJUDICE

 

It is hereby stipulated and agreed that, pursuant to Rule 41 of the Federal
Rules of Civil Procedure, the above captioned action is hereby dismissed with
prejudice by stipulation of the parties. Each of the parties is to bear its own
costs and attorneys=

fees. The Court will retain jurisdiction to enforce the provisions of the
Settlement Agreement, a copy of which is attached.

DATED: November  , 2001

 

SO ORDERED:

 

_______________________

Williams H. Walls

United States District Judge

CONSENTED TO:

WINSTON & STRAWN

McCARTER & ENGLISH, LLP

_________________________

_________________________

Brian J. McCarthy

William J. O'Shaughnessy

One Gateway Center

Four Gateway Center

Newark, NJ 07102-5398

P.O. Box 652

(973) 621-5761

Newark, New Jersey 07101

 

(973) 639-2094

WINSTON & STRAWN

CRAVATH, SWAINE & MOORE

James F. Hurst

Evan R. Chesler

George Lombardi

Richard J. Stark

35 W. Wacker Drive

Worldwide Plaza

Chicago, IL 60601

825 Eighth Avenue

(312) 558-5600

New York, NY 10019

 

(212) 474-1000

Attorneys for Defendant

Attorneys for Plaintiff

Abbott Laboratories

Bristol-Myers Squibb Company

Exhibit C

---------------------------------------

 

NaPro letterhead

6304 Spine Road, Unit A
Boulder, Colorado 80301
Tel: (303) 516-8500
Fax: (303) 530-1296


Contact:

NaPro BioTherapeutics, Inc.  Burns McClellan, Inc. Kai Larson (303) 516-8500
Margaret Wahle (415) 352-6262


 

For Immediate Release

NAPRO BIOTHERAPEUTICS AND ABBOTT LABORATORIES

ENTER INTO PACLITAXEL CROSS-LICENSE AGREEMENT WITH

BRISTOL-MYERS SQUIBB

Boulder, Colo., November 27, 2001-

NaPro BioTherapeutics (Nasdaq: NPRO) and Abbott Laboratories (NYSE: ABT)
announced today that they have entered into a non-exclusive cross license
agreement with Bristol-Myers Squibb (NYSE: BMY), relating to the anti-cancer
drug, paclitaxel. The agreement grants NaPro a license under BMS patents to
market paclitaxel injection, pursuant to an ANDA approval. NaPro has the right
under the agreement to sublicense its distributor, Abbott Laboratories.



The agreement grants BMS a license to NaPro's patents relating to stable
paclitaxel formulations. The scope of both licenses is limited to the
polyethoxylated castor oil and ethanol formulation currently approved by the
FDA. In connection with this cross license, the parties have agreed to settle
the paclitaxel-related litigation currently pending in Colorado and New Jersey.

 